Title: Pardon for John Edwards, 11 January 1816
From: Madison, James
To: 


                    
                        [11 January 1816]
                    
                    Whereas it has been made to appear to me that Judgments have been obtained against John Edwards in the Circuit Court of the United States for the County of Washington in the District of Columbia in two prosecutions instituted against him for several misdemeanors, in stealing watches, whereupon the said Edwards, pleading guilty, was duly convicted of the said offence, by reason whereof he was sentenced to be publickly whipped with stripes, and to pay a fine in each case to the United States, or to stand committed ’till the same should be paid; and whereas it has been recommended to me by the said Court that I pardon the offence, and remit the

fine aforesaid, on account of the tender age of the said Edwards, and of other circumstances, also stated by the said Court: Now therefore be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have pardoned and remitted, and I do hereby pardon and remit the said offence, fine and costs, willing and requiring moreover that the said John Edwards be forthwith discharged from his Imprisonment.
                    [seal]
                    In Testimony whereof I have hereunto set my Hand; and caused the seal of the United States to be affixed. Done at the City of Washington this 11th day of January AD 1816, and of the Independence of the United States the fortieth.
                    
                        James Madison.By the President,Jas. Monroe,Secy. of State.
                    
                